Citation Nr: 1732008	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  15-29 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for thoracic spine degeneration with scoliosis and osteopenia, to include degenerative disc disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1946 to May 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri that denied an evaluation in excess of 20 percent for thoracic spine disease.  

This case was previously before the Board in December 2016 where the increased rating claim and entitlement to total disability due to individual (TDIU) were remanded for additional evidentiary development.  The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998).

Thereafter, in a May 2017 rating decision, the RO granted the Veteran's claim for TDIU, effective May 9, 2017.  The Board finds the RO's decision for this issue constitutes a full award of the benefits sought on appeal. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's thoracic spine degeneration with scoliosis and osteopenia, to include degenerative disc disease, was manifested by forward flexion of the thoracolumbar spine that was limited to greater than 30 degrees but not greater than 60 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, without ankylosis, intervertebral disc syndrome with incapacitating episodes, or associated objective neurologic abnormalities, did not result in a combined range of motion not greater than 120 degrees, did not cause muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and did not result in ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent, for thoracic spine degeneration with scoliosis and osteopenia, to include degenerative disc disease, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5239-5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met in an February 2013 letter issued to the Veteran and he has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and Social Security Administration records have been obtained.  

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

Thoracic Spine Condition 

A July 2012 statement from the Veteran was accepted as a claim for an increase in evaluation for service-connected thoracic spine degeneration with scoliosis and osteopenia, to include degenerative disc disease. See Correspondence dated July 7, 2012.  In a February 2014 rating decision, the RO continued the 20 percent evaluation for his thoracic spine disability under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5239-5242.  The Veteran disagrees with the rating assigned and is seeking a higher evaluation.  

As explained below, the Veteran's thoracic spine disorder rated under Diagnostic Code 5239 is applicable to spondylolisthesis and segmental instability, but all disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a (2016) for Diagnostic Codes 5235 to 5243.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen. 38 C.F.R. § 4.27 (2016).

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Here, the evidence of record does not appear to show that the Veteran has experienced any IVDS in his lumbar spine during any period on appeal.  VA examiners indicated that the Veteran did not have IVDS on March 2013 and May 2017.  There is also no evidence showing that the Veteran had been prescribed any bed rest to treat his lumbar spine disability.  There is no contention to the contrary.  

Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine.

In that regard, the disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral or cervical strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), spondylolisthesis or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and degenerative arthritis of the spine (Diagnostic Code 5242) (for degenerative arthritis of the spine, see also Diagnostic Code 5003).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine is greater than 120 degrees; or when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Pertinent to the current appeal, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2), see also Plate V.

In this case, VA examined the Veteran twice during this appeal's pendency.  In March 2013, the Veteran was afforded a VA spine examination.  He demonstrated forward flexion to 85 degrees (with pain beginning at 75 degrees), extension to 20 degrees with no objective evidence of pain, lateral flexion 20 degrees bilaterally with no objective evidence of pain, and rotation to 15 degrees bilaterally with no objective evidence of pain.  The examiner indicated additional limitation in range of motion following repetitive-use testing as well as functional impairment with contributing factors as pain on movement, excess fatigability, and less movement than normal.  There was no objective evidence of pain on palpation or muscle spasm.  He retained normal strength of 5/5 and sensation testing and reflexes of the bilateral lower extremities were found normal.  No muscle atrophy was noted.  There was no radiculopathy or other neurologic abnormalities indicated. See March 2013 Back Conditions Disability Benefits Questionnaire (DBQ).

Pursuant to the Board's December 2016 remand, the Veteran was provided another VA spine examination in May 2017.  On examination, he demonstrated forward flexion to 70 degrees, extension to 20 degrees, lateral flexion 10 degrees bilaterally, and rotation to 10 degrees bilaterally.  Pain was noted on exam but no additional functional loss due to pain was indicated.  The examiner commented "the Veteran is 90 years old, so there is some functional decline associated with age."  There was mild pain on palpation of the back but no evidence of pain with weight bearing.  The examiner did not perform repetitive-use testing as pain on initial range of motion testing was observed.  The examiner referenced the Veteran's age as a reason for not performing additional range of motion testing.  There was no radiculopathy or other neurologic abnormalities indicated. See May 2017 Back Conditions DBQ. 

Upon review of the evidence of record, the Board finds that the Veteran is adequately compensated by the assigned 20 percent evaluation based on limitation of motion.  VA examination reports do not demonstrate findings consistent with a higher 40 percent evaluation.  At the March 2013 VA examination, he demonstrated flexion to 75 degrees with pain and most recently in May 2017, he demonstrated forward flexion to 70 degrees with pain.  There was also no finding of ankylosis of the spine.  At any point during the appeal period, the Veteran did not demonstrate flexion consistent with a 40 percent rating.  As such, absent a showing of limitation of flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, a rating higher is not warranted here. 38 C.F.R. § 4.71a, Diagnostic Codes 5239-5242.

Additionally, the Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Although the March 2013 VA examiner found that the thoracic spine condition resulted in less movement than normal and pain on movement, the examiner also determined that the Veteran did not have weakened movement or incoordination that could significantly limit his functional abilities during flare-ups or when thoracic spine joints were used repeatedly over a period of time.  

The Board also observes that the Veteran reported experiencing pain on range of motion testing in May 2017.  However, even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this regard, medical evidence of record do not reveal additional functional impairment, including additional limitation of motion, on account of pain, weakness, that is not already contemplated by the now assigned 20 percent rating. 38 C.F.R. § 4.59.  Thus, a higher rating is not warranted for the Veteran's thoracic spine condition even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance and incoordination.  

Lastly, the Board notes that the Veteran is already receiving a separate rating for radiculopathy of the right and left lower extremity associated with his service-connected thoracic spine degeneration with scoliosis and osteopenia, to include degenerative disc disease. See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  
Throughout the appeal period, on examination, no motor or strength deficits, reflex asymmetry, or sensory changes were noted; no neurological abnormalities affecting the lower extremities were noted.  Additionally, at no time during the appeal period, has the Veteran's service-connected thoracic spine condition resulted in bowel or bladder impairment.  As such, the Board finds that the Veteran does not have any additional neurological impairment associated with his service-connected thoracic spine condition which would warrant a separate disability rating.

Based on these findings, the Board concludes that a rating in excess of 20 percent for thoracic spine degeneration with scoliosis and osteopenia, to include degenerative disc disease, is not warranted. 

As such, the claim is denied.  In denying a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, there is no reasonable doubt to be resolved with respect to this issue. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

A disability rating in excess of 20 percent for service-connected thoracic spine degeneration with scoliosis and osteopenia, to include degenerative disc disease, is denied. 




____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


